  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


UNITED STATES OF AMERICA,                   )
                                            )
        Plaintiff,                          )
                                            )          MISC. ACTION NO.
        v.                                  )           1:14mc3680-MHT
                                            )                (WO)
BULLOCK SCOTT RESTAURANT                    )
GROUP,                                      )
Huntsville, AL,                             )
                                            )
        Garnishee,                          )
                                            )
TAMESHIA BRYANT,                            )
                                            )
        Defendant.                          )


                                         ORDER

    It       is    ORDERED        that    plaintiff       United    States   of

America's         motion     to   dismiss        the   writ   of   garnishment

(doc.    no.       6)   is    granted,       the       writ   of   garnishment

previously issued to garnishee Bullock Scott Restaurant

Group (doc. no. 2) is dismissed, and garnishee Bullock

Scott Restaurant Group shall not withhold any further

wages from defendant Tameshia Bryant.
This case remains closed.

DONE, this the 4th day of March, 2019.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
